Filed 1/4/21 P. v. Tillis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----




 THE PEOPLE,                                                                                   C090682

                    Plaintiff and Respondent,                                   (Super. Ct. No. 18NCR13118)

           v.

 SHAWNTRE ARMANI TILLIS,

                    Defendant and Appellant.




         Appointed counsel for defendant, Shawntre Armani Tillis, filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) We will modify the judgment to include mandatory fees and direct the trial court to
issue an amended abstract of judgment. We find no arguable error that would result in a
disposition more favorable to defendant and affirm the judgment as modified.




                                                             1
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                           FACTS AND PROCEDURAL HISTORY
        Defendant pleaded guilty to two counts of gross vehicular manslaughter (Pen.
Code, § 191.5, subd. (a); statutory section references that follow are to the Penal Code)
and four counts of driving under the influence and causing bodily injury (Veh. Code,
§ 23153, subds. (a)-(b)). Defendant also admitted six enhancement allegations on each of
the six counts that he caused bodily injury and/or death to multiple victims. (Veh. Code,
§ 23558.) The parties agreed to a factual basis for the plea, stating defendant had been
driving at a high speed on the freeway and “caused a chain reaction collision” that
resulted in two deaths and “six other drivers and passengers that received severe
injuries.” The parties agreed defendant’s blood-alcohol content was 0.13 percent at the
time.
        At the sentencing hearing, the court sentenced defendant to the upper term of 10
years for the first gross vehicular manslaughter count, plus two years for the multiple
injury enhancements, and two years (one-third the midterm) for the second gross
vehicular manslaughter count, plus one year for the multiple injury enhancements. The
court imposed two-year terms for each of the remaining counts and stayed execution
under section 654. Thus, the court imposed a total aggregate sentence of 15 years. The
court imposed a restitution fine of $4,500 (§ 1202.4, subd. (b)) and a $4,500 parole
revocation fine, which it suspended pending parole revocation (§ 1202.45). Defendant
appealed, indicating he would be challenging issues unrelated to the validity of the plea.

                                       DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant


                                              2
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief. Having undertaken an examination of the entire record
pursuant to Wende, we find no arguable error that would result in a disposition more
favorable to defendant.
       We do note, however, an error in the costs imposed, which requires correction.
The trial court failed to impose for each of defendant’s six convictions a mandatory court
operations assessment of $40 (§ 1465.8) and a mandatory court facilities assessment of
$30 (Gov. Code, § 70373). The failure to impose mandatory assessment amounts
constitutes an unlawful sentence and may be modified at any time. (See People v. Smith
(2001) 24 Cal.4th 849, 853; People v. Woods (2010) 191 Cal.App.4th 269, 272-273.)
These assessments do not constitute punishment and thus also apply to the convictions
stayed under section 654. (People v. Alford (2007) 42 Cal.4th 749, 757 [§ 1465.8];
People v. Fleury (2010) 182 Cal.App.4th 1486, 1492-1494 [Gov. Code, § 70373]; People
v. Crittle (2007) 154 Cal.App.4th 368, 370-371.) We will modify the judgment to
impose the required mandatory assessment amounts.
       We also note clerical errors in the abstract of judgment. The trial court’s oral
pronouncement imposed two-year terms for the four driving under the influence and
causing bodily injury counts, but the abstract of judgment indicates the court imposed
only one-year terms for those counts. The abstract also does not reflect defendant was
convicted by guilty plea for these counts, although it so reflects for the gross vehicular
manslaughter counts. “The oral pronouncement of judgment controls over any
discrepancy with the minutes or the abstract of judgment. [Citations omitted.]” (People
v. Sharret (2011) 191 Cal.App.4th 859, 864.) We will order the abstract corrected.




                                              3
                                     DISPOSITION
      The judgment is modified to impose a mandatory $240 court operations
assessment (§ 1465.8) and a mandatory $180 court facilities assessment (Gov. Code,
§ 70373). The trial court is directed to prepare an amended abstract of judgment that
accurately reflects these assessments and the oral pronouncement of sentence and to
deliver a certified copy of the amended abstract to the Department of Corrections and
Rehabilitation. As modified, the judgment is affirmed.




                                                HULL, Acting P. J.



We concur:




MAURO, J.




MURRAY, J.




                                            4